Citation Nr: 1545820	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  09-32 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left knee disability prior to March 1, 2012, and in excess of 30 percent after May 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part continued a 20 percent disability rating for the left knee disability, described as degenerative arthritis, status post excision of the patella bursa, with residual scar.  A rating decision issued in April 2013 awarded the Veteran a temporary 100 percent disability rating during convalescence from total knee replacement surgery on the left knee.  The rating decision also assigned a 30 percent disability rating for the left knee disability, described as degenerative arthritis, status post excision of the patella bursa and total knee replacement, with an effective date of May 1, 2013.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maxima available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher disability rating remains on appeal with respect to both rating periods, that is, prior to the temporary total rating and after the temporary total rating..

This case was previously before the Board in February 2013, when it was remanded for further development, to specifically include obtaining treatment records and an examination of the Veteran's left knee.  It does not appear that any attempt was made to obtain the treatment records in question.  In addition, inasmuch as the April 2013 VA examination report contains confusing and contradictory information, it is inadequate and an addendum report must be obtained.  Therefore, additional action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In a statement submitted in April 2013, the Veteran raised a claim of service connection for a right knee disability as secondary to the service-connected left knee disability.  This issue has not been addressed by the Agency of Original Jurisdiction (AOJ) and is therefore not before the Board.  The issue is referred to the AOJ for appropriate action.

The Board sincerely regrets the additional delay in resolving this matter.  However, at this time another remand of this matter is unavoidable.  Accordingly, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claim for an increased disability was previously before the Board and was remanded in order to obtain relevant treatment records for the Veteran's left knee and to provide him a new examination to determine the current disability picture.  By law, the Veteran is entitled to expect that VA will comply with the remand directives issued by the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  In this instance, however, the relevant treatment records were not sought and the VA examination opinion obtained contained confusing information which requires clarification before it can be considered as part of a full and fair adjudication.

Notably, the Board remand in February 2013 instructed the AOJ to obtain information from the Veteran regarding his previous knee surgeries, as well as releases to obtain copies of the relevant treatment records.  While the Veteran submitted the information and signed releases for the relevant records, it does not appear that any attempt was ever made to obtain the records in question.  As those records would contain relevant information regarding the severity of the Veteran's left knee disability at various times during the appeals period, they are material to a proper adjudication of this claim.  The AOJ should request additional signed releases from the Veteran and make every effort to obtain the relevant records.

The Veteran's left knee disability claim spans a long period of time during which the Veteran has undergone multiple procedures in an effort to alleviate his pain and other symptoms.  The record shows surgeries including an anterior cruciate ligament repair, four arthroscopic surgeries on the meniscus or semilunar cartilage in 1980 to 1990, a patellar bursa surgery, and a total knee replacement in 2012.  The examination report from April 2013 is in the Disability Benefit Questionnaire (DBQ) format, which involves selecting various options for each of the possible symptoms, disabilities, and procedures.  The examiner completed the section regarding residual symptoms related to the arthroscopic surgeries on the meniscus with an affirmative answer, stating that the Veteran had pain and limited range of motion; however, the examiner also noted that the Veteran had undergone a total knee replacement in 2012.  The Board is unable to interpret the examiner's answer regarding residuals from meniscal surgery in light of the fact that Veteran no longer has a meniscus due to the total knee replacement surgery.  Given the span of time encompassed in the claim, the examiner could be referring to historic symptoms from arthroscopic surgery which led to the total knee replacement, or it is possible that the pain and limited range of motion are current symptoms which should be attributed to the total knee replacement.  Clarification is needed on remand, to include an expository opinion which may be outside the parameters of the DBQ format.


Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to provide updated releases necessary to obtain private treatment records related to the Veteran's left knee disability, to include the total knee replacement surgery in 2012.  The RO/AMC should then undertake all efforts necessary to obtain the identified records and have them included in the claims file. 

2. Then the RO/AMC should either obtain a clarification opinion from the April 2013 VA examiner of record with respect to the Veteran's left knee symptoms or provide the Veteran a new VA examination and opinion on the left knee disability addressing the questions set forth below.  In addition to providing any applicable answers in the DBQ examination format, the opinion provided must contain narrative responses which address the following:

a) What are the Veteran's current left knee symptoms, to include range of motion with discussion of painful motion?  In addressing this question, the examiner must review and comment on the specific affected parts of the knee.  In addition, the examiner should address the rating criteria for each of the diagnostic codes pertaining to the knee, to include Diagnostic Codes 5055 and 5256 to 5263, inclusive.  When reporting moderate, marked, or severe symptomatology, a brief narrative description of the basis for the categorization should be included. 

b) The examiner should address, to the extent possible, based on the Veteran's reports and the medical evidence, to include the records obtained pursuant to the instruction above, the Veteran's historic symptomatology with respect to his left knee.  Any clear indications of worsening disability shown by the record should be explicitly set forth.

c) The examiner should address the question of flare-ups in left knee symptomatology, as well as any resulting functional impairment.  The impact, if any, of the Veteran's left knee disability on his ability to perform common tasks associated with daily living and his employment should be discussed.

The examiner must be provided with a complete copy of the claims file for review.  All opinions provided should be accompanied by a statement of the examiner's rationale.

3. After reviewing the file to insure that all of the above instructions have been followed, the RO/AMC should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




